Citation Nr: 1015914	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-04 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for arthritis of the 
right middle finger. 

3.  Entitlement to service connection for a left shoulder 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from December 1978 to 
September 1994.  The Veteran had verified active duty 
training from March 1971 to August 1971 and in August 1973.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  The RO, in pertinent part, 
denied the benefits sought on appeal.

The January 2006 rating decision additionally granted service 
connection for posttraumatic stress disorder (PTSD) and 
assigned a 50 percent rating effective November 2004.  The 
same decision also continued the 20 percent disabling ratings 
for cervical spine degenerative arthritis and lumbar spine 
disc disease with arthritis and sciatica, as well as denying 
service connection for heart, right shoulder, and reflux 
conditions.  The Veteran also filed a notice of disagreement 
(NOD) with respect to these issues.

In December 2006, the RO awarded service connection for 
gastroesophageal reflux disease and degenerative joint 
disease with rotator cuff injury of the right shoulder, 
coronary artery disease, and hypertension.  Thus, there no 
longer remain claims in controversy with respect to these 
issues.  In the February 2007 VA Form 9, the Veteran 
indicated that he was no longer appealing the increased 
rating claims for PTSD, cervical spine degenerative 
arthritis, and lumbar spine disc disease.  As such, the 
claims are no longer in appellate status. 


FINDINGS OF FACT

1.  Sleep apnea was incurred during the Veteran's period of 
active military service.   

2.  There is no competent medical evidence of record of any 
currently diagnosed arthritis of the right middle finger.   

3.  A left shoulder condition, variously diagnosed as 
tendonitis, bursitis, and impingement syndrome, was not 
incurred during the Veteran's period of active military 
service and was not the result of an injury or disease during 
a period of ACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for sleep apnea are met.  38 U.S.C.A. §§ 101(2), (22), (24), 
1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

2.  The criteria for the establishment of service connection 
for arthritis of the right middle finger are not met.  38 
U.S.C.A. §§ 101(2), (22), (24), 1101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2009).

3.  The criteria for the establishment of service connection 
for a left shoulder condition are not met.  38 U.S.C.A. §§ 
101(2), (22), (24), 1101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


I.  Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id; See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 
183, 18   (1993).  

The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ."  38 U.S.C.A. § 101(2) (West 2002); see also 
38 C.F.R. § 3.1(d) (2009).  The term "active military, 
naval, or air service" includes active duty, any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line 
of duty, and any period of INACDUTRA during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a), (d).  Thus, the definitional 
statute, 38 U.S.C.A. § 101(24), makes a clear distinction 
between those who have served on active duty and those who 
have served on active duty for training and inactive duty for 
training.  The United States Court of Appeals for Veteran's 
Claims (Court) has held this statute, in effect, means that 
an individual who has served only on ACDUTRA or INACDUTRA 
must establish a service-connected disability in order to 
achieve veteran status and to be entitled to compensation. 

In order to establish basic eligibility for veterans' 
benefits based upon active duty for training, the appellant 
must first establish that he was disabled from a disease or 
injury incurred or aggravated in the line of duty.  To 
establish basic eligibility for veteran's benefits based upon 
inactive duty for training, the appellant must first 
establish that he was disabled from an injury incurred or 
aggravated in the line of duty.  See Laruan v. West, 11 Vet. 
App. 80, 84-86 (1998) (en banc) (holding that, because VA was 
created for the benefit of veterans, a person seeking 
veterans' benefits must bear the initial burden of 
establishing his or her veteran status) (rev'd on other 
grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Once a 
claimant has carried his initial burden of establishing 
"veteran status," or that the person upon whose military 
service the claim is predicated has "veteran status," he or 
she is entitled to compensation for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the active military, naval, 
or air service.  See 38 U.S.C.A. § 1110.  




II. Analysis

A.  Sleep Apnea

The Veteran contends that he is entitled to service 
connection for sleep apnea.  The Veteran maintains that his 
current sleep apnea first manifested in service with the 
onset of heavy snoring.  There is no clear indication whether 
the Veteran maintains this disorder manifested during the 
verified periods of ACDUTRA.  In support of his claim, the 
Veteran has submitted lay statements from his wife, daughter, 
and brother whom all indicate the Veteran has had sleep 
deprivation, loud and disruptive snoring, and periods when he 
stopped breathing at night for a period of at least 30 years.  
See statements dated in 2007.  

The Veteran's service treatment records are wholly devoid of 
complaints, diagnoses, or treatment for sleep apnea, 
including the September 1994 separation examination.  These 
records are also negative for any complaints or treatment for 
snoring.    

Post-service, the Veteran was first diagnosed with sleep 
apnea in 2004.  Prior to this time, reports of VA examination 
dated between 1975 and 1998 were devoid of either complaints 
of snoring, disruptive sleep, or a diagnosis of sleep apnea.  
VA outpatient treatment records dated between 1976 and 2003 
were similarly negative, as were private medical records from 
Community Hospital, Forsyth Memorial Hospital, Kernersville 
Immediate Care, Southern Exposure, Inc., and Dr. RW.  A 
December 1996 VA examination did contain complaints of 
difficulty sleeping, but this was attributed to shoulder 
pain.  Private medical records dated in November 1998 simply 
noted increased somnolence secondary to prescribed 
medications.  

It was not until August 2004 that sleep apnea was suspected 
by VA treatment providers.  An October 2004 polysomnography 
confirmed sleep apnea.  Thereafter, the Veteran was 
prescribed a continuous positive airway pressure (CPAP) 
machine in December 2004.  VA outpatient treatment records 
dated in 2005 simply reflect the Veteran had trouble 
adjusting to the CPAP machine.  There was no indication in 
these records that sleep apnea was related to the Veteran's 
military service. 

Looking at documented diagnoses in the claims file, there is 
a 10-year evidentiary gap in this case between the Veteran's 
period of active service ending in 1994 and the first 
diagnosis of sleep apnea in 2004.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The Board may consider the 
absence of evidence when engaging in a fact-finding role.  
See Jordan v. Principi, 17 Vet. App. 261 (2003) 
(Steinberg, J., writing separately) (noting that the absence 
of evidence may be considered as one factor in rebutting the 
aggravation part of the section 1111 presumption of 
soundness).  

The Board notes that the absence of evidence of complaints or 
treatment constitutes negative evidence against the claim 
because it tends to disprove that sleep apnea was the result 
of military service 10 years earlier.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  

As the Veteran's sleep apnea was not shown during service or 
for years thereafter, service connection can only be granted 
if there is some competent evidence linking the current 
disability to service.  

The Veteran submitted a statement from Eagle Family Medicine, 
which indicated that after review of "past and present 
medical records along with family statements," it was at 
least as likely as not that the Veteran's sleep apnea began 
while on active duty in the military.   

A claimant is entitled to service connection where he/she 
submits supportable competent evidence of in-service nexus 
that is not rebutted by other medical opinion of record.  
Hanson v. Derwinski, 1 Vet. App. 512 (1991).  In this case, 
there is no medical opinion of record rebutting the opinion 
of the private physician cited above.

Further, the Veteran and his family members maintained that 
he had sleep apnea manifested by snoring, since service and 
for a period of 30 years, and they are competent to report 
his symptoms.  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (lay person may 
provide eyewitness account of medical symptoms).  

In sum, the evidence is in relative equipoise.  The benefit 
of the doubt rule accordingly applies.  38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

B.  Arthritis of the Right Middle Finger 

The Veteran contends that he has arthritis of the right 
middle finger secondary to his service connected right 
shoulder and neck conditions.  See VA 9 received in February 
2007.  The Veteran does not contend that the disability was 
the result of a period of verified ACDUTRA.      

After careful consideration of all procurable and assembled 
data, the Board finds that service connection is not 
warranted for arthritis of the right middle finger on a 
direct, presumptive, or secondary basis.  Turning first to 
direct service connection, the Board must note that the 
Veteran does not contend (nor does the evidence of record 
show) that he was treated for or diagnosed with a right 
middle finger condition during his period of active military 
service or verified ACDUTRA.  The Board finds it pertinent 
that service treatment records are wholly devoid of treatment 
or diagnoses regarding a right middle finger problem, to 
include when he was involved in a motor vehicle accident in 
1990.  

Post-service, the Veteran has not been shown to have 
arthritis of the right middle finger.  A sole entry contained 
in VA outpatient treatment dated in August 2004 notes 
complaints of right hand pain and decreased grip strength.  A 
right middle finger condition was not diagnosed, to include 
arthritis.  Similarly, there were no complaints or diagnoses 
referable to the right middle finger upon VA examination in 
July 2006, which specifically was an evaluation for the right 
shoulder, to which the Veteran claims the current condition 
is secondary. 

Thus, the claims folder is devoid of a current diagnosis of 
arthritis of the right middle finger and the existence of 
such is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d at 1332 (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation 
purposes).  Evidence must show that the Veteran currently has 
the disability for which benefits are being claimed.  Such is 
not shown in this case.  

Direct service connection for arthritis of the right middle 
finger is clearly not warranted.  The medical evidence is 
also clearly against a finding of secondary causation as 
there is no evidence of a current disability.   

The Board considered, but decided against, remanding this 
matter for a medical opinion.  An opinion is not necessary in 
order to decide the claim in this case because the record 
does not contain any evidence that the Veteran suffered from 
a right middle finger condition, including arthritis, in 
service or currently.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Appellants of Am. V. Sec'y of Appellants Affairs, 345 F.3d 
1334, 1355-57 (Fed. Cir. 2003).  

The Board is cognizant that the Veteran presumably maintains 
that he has had right middle finger problems since service 
and that he would be competent to report his symptoms.  See, 
e.g., Layno, supra.   However, the Board cannot give great 
weight and credibility to such an account in light of the 
lack of evidence of any treatment or diagnosis of arthritis 
of the right middle finger during and subsequent to his 
discharge from service.  See Rucker, 10 Vet. App. at 74.  

Though the Veteran contends he has arthritis of the right 
middle finger that is related to his military service, there 
is simply no medical evidence on file supporting the 
Veteran's assertion, and his statements do not constitute 
competent evidence of a medical diagnosis or nexus opinion.  
See Espiritu,  2 Vet. App. at 494-95.  

In sum, the evidence is not in relative equipoise.  The 
preponderance of the evidence is against the claim and the 
appeal involving service connection must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364;  Gilbert,
1 Vet. App. at 55-57.   

C.  Left Shoulder

The Veteran contends that he is entitled to service 
connection for a left shoulder condition.  Originally, the 
Veteran maintained that his left shoulder disability was the 
result of "toting and fetching done while in the military, 
which [was] now catching up to [him]."  See claimed received 
in November 2004.  However, the Veteran since alleges that 
his left shoulder condition is the result of a motor vehicle 
accident in service.  See VA 9 received in February 2007. 
 
After careful consideration of all procurable and assembled 
data, the Board finds that service connection is not 
warranted for a left shoulder condition.  In this regard, 
while the Veteran's service treatment records show he was in 
a motor vehicle accident in 1990, the entries were completely 
devoid of complaints, treatment, or diagnoses referable to 
the left shoulder.  The September 1994 separation examination 
was similarly negative.  

The mere fact that the Veteran was in a motor vehicle 
accident in service is not enough to establish that the 
Veteran sustained a left shoulder condition during his active 
duty service.  38 C.F.R. § 3.303(b).  Post-service, the first 
complaints pertaining to the left shoulder are contained in a 
December 1996 report of VA examination.  However, the Veteran 
simply complained of difficulty with his neck, to include 
during resting on either shoulder.   There was no resulting 
left shoulder condition diagnosed.  

VA outpatient treatment records dated between 1976 and 2003 
were also negative for a left shoulder condition, as were 
private medical records from Community Hospital, Forsyth 
Memorial Hospital, Kernersville Immediate Care, Southern 
Exposure, Inc., and Dr. RW until November 2000 when the 
Veteran complained of left shoulder pain with range of motion 
and lifting.  He was diagnosed with rotator cuff tendonitis.

In December 2000, the left shoulder was not improved.  
Medical providers questioned arthritis in February 2001.  
Shoulder pain was found to be secondary to tendonitis versus 
bursitis.  In May 2001, the Veteran was diagnosed with left 
shoulder subacromial bursitis and rotator cuff tendonitis.  
The Veteran questioned whether his shoulder pain was 
secondary to the 1990 motor vehicle accident; however, no 
opinion was rendered by the medical provider.  X-rays showed 
mild sclerosis of the greater tuberosity.  There was no 
narrowing of the acromiohumeral interval.  There was a small 
anterior acromial spur and no significant glenohumeral 
arthritis.  An entry dated in December 2003 notes left 
shoulder impingement.  Again no etiology opinions were 
provided.   The Board would note, the Veteran was in an all 
terrain vehicle (ATV) at that time. 

VA outpatient treatment records dated in 2004 and 2005 note 
continued complaints of shoulder pain.  Statements from the 
Veteran indicate the left shoulder condition was the direct 
result of the 1990 in-service motor vehicle accident. 

Looking at documented diagnoses in the claims file, there is 
a 10-year evidentiary gap in this case between the Veteran's 
motor vehicle accident in 1990 and the earliest diagnosis of 
rotator cuff tendonitis in November 2000.  See Maxson, supra.   
The Board notes that the absence of complaints or treatment 
constitutes negative evidence against the claim because it 
tends to disprove that a left shoulder condition was the 
result of a motor vehicle accident 10 years earlier.  See 
Forshey, 12 Vet. App. at 74.  

As the Veteran's left shoulder condition was not shown during 
service or for years thereafter, service connection can only 
be granted if there is some competent evidence linking the 
current disability to service.  Here, there is no such 
competent evidence that establishes a relationship to an 
incident of service.  

The Board considered, but decided against, remanding this 
matter for a medical opinion.  An opinion is not necessary in 
order to decide the claim in this case because the record 
does not contain any evidence that the Veteran suffered from 
a left shoulder condition in service or until many years 
thereafter.  Moreover, other than the Veteran's statements, 
there is no evidence that the claimed left shoulder condition 
may be associated with his period of military service or a 
verified period of ACDUTRA.  38 C.F.R. § 3.159(c)(4)(i); 
Duenas,  18 Vet. App. at 517.   The Board notes that while 
service connection is in effect for a right shoulder 
condition, service medical records show treatment for right 
shoulder bursitis in service, post-service complaints, and a 
favorable nexus opinion.  The record does not contain any in-
service left shoulder complaints or any opinions, other than 
the Veteran's, that such is related to an incident of 
military service. 

The Board is cognizant that the Veteran maintains that he has 
had left shoulder problems since service, and that the 
Veteran is competent to report his symptoms.  Layno, supra.   
However, the Board can not give great weight and credibility 
to the Veteran's account in light of the evidence that a left 
shoulder was not objectively demonstrated in service or until 
10 years after the in-service motor vehicle accident,  and 
has not been shown to be related thereto.  See Rucker, 10 
Vet. App. at 74.  

Though the Veteran contends his left shoulder condition is 
related to his military service, there is simply no medical 
evidence on file supporting the Veteran's assertion, and his 
statements do not constitute competent evidence of a medical 
nexus opinion.  See Espiritu, 2 Vet. App. at 494-95.   

In sum, the preponderance of the evidence is against the 
claim and the appeal involving service connection must 
therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at 1364; Gilbert, 1 Vet. App. at 55-57.   

III.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claims for service connection in correspondence 
sent to the Veteran in November 2004 and January 2006.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  As the 
claims are being denied in the instant decision, notice 
pursuant to the Dingess decision is rendered moot.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment and personnel records, post-
service VA and private medical records, reports of VA 
examination, an Internet article, and lay statements. The 
Veteran has not identified any other evidence which has not 
been obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 


ORDER

Service connection for sleep apnea is granted.

Service connection for arthritis of the right middle finger 
is denied

Service connection for a left shoulder condition is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


